--------------------------------------------------------------------------------

EXHIBIT 10.71


EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (this “Employment Agreement” or this
“Agreement”) is made and entered into effective as of the 1st day of January,
2010 (the “Effective Date”), by and between American Ecology Corporation, a
Delaware corporation (the “Company”), and James R. Baumgardner
(“Executive”).  The Company and Executive are sometimes collectively referred to
herein as the “Parties,” and individually, as a “Party.”
 
Whereas, Executive is currently rendering valuable services to the Company in
the capacity of President and Chief Operating Officer, pursuant to an Executive
Employment Agreement, dated December 10, 2008 (the “Prior Agreement”); and
 
Whereas, commencing on the Effective Date set forth above, Executive shall
become the President, Chief Executive Officer and Chief Operating Officer of the
Company; and
 
Whereas, the Parties desire to enter into this Agreement, to continue
Executive’s employment, on the terms and conditions hereinafter set forth, to
reflect, inter alia, Executive’s status as Chief Executive Officer.
 
Now, Therefore, in consideration of the premises, the mutual promises, covenants
and conditions herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound hereby, agree as follows:
 
1.0.   Employment.
 
Section 1.01.   Employment. The Company hereby employs Executive, and Executive
hereby accepts employment with the Company, all upon the terms and subject to
the conditions set forth in this Employment Agreement, effective as of the
Effective Date first set forth above.
 
Section 1.02.   Term of Employment. The term of employment of Executive by the
Company pursuant to this Employment Agreement shall be for the period commencing
on the Effective Date and ending December 31, 2012 (the “Employment Term”), or
such earlier date that Executive’s employment is terminated in accordance with
the provisions of this Employment Agreement; provided, however, that the
Employment Term shall automatically renew for additional one (1) year periods if
neither the Company nor Executive has notified the other in writing of its or
his intention not to renew this Employment Agreement on or before 60 days prior
to the expiration of the Employment Term (including any renewal(s) thereof).
 
Section 1.03.   Capacity and Duties. Executive is and shall be employed in the
capacity of President, Chief Executive Officer and Chief Operating Officer of
the Company and its subsidiaries as the senior executive with overall
responsibility for Company performance, and shall have such other duties,
responsibilities and authorities as may be assigned to him from time to time by
the Board of Directors of the Company (the “Board”), which are not materially
inconsistent with Executive’s positions with the Company.  Except as otherwise
herein provided, Executive shall devote his entire business time, best efforts
and attention to promote and advance the business of the Company and its
subsidiaries and to perform diligently and faithfully all the duties,
responsibilities and obligations of Executive to be performed by him under this
Employment Agreement.
 
Section 1.04.   Place of Employment. Executive’s principal place of work shall
be the main corporate office of the Company, currently located in Boise, Idaho;
provided, however, that the location of the Company and any of its offices may
be moved from time to time in the discretion of the Board.
 
Section 1.05.   No Other Employment. During the Term, Executive shall not be
employed in any other business activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage; provided, however, that this
restriction shall not be construed as preventing Executive from (i)
participating in charitable, civic, educational, professional, community or
industry affairs; (ii) sitting on one outside board of directors for a public or
private company that does not compete with AEC, with the prior concurrence of
the Board that the required time commitment with respect to such position is
acceptable; and (iii) investing his personal assets in a business which does not
compete with the Company or its subsidiaries or with any other company or entity
affiliated with the Company, where the form or manner of such investment will
not require services on the part of Executive in the operation of the affairs of
the business in which such investment is made and in which his participation is
solely that of a passive investor or advisor, so long as the activities in
clauses (i), (ii) and (iii), above, do not materially interfere with the
performance of Executive’s duties hereunder or create a potential business
conflict or the appearance thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.06.   Adherence to Standards. Executive shall comply with the written
policies, standards, rules and regulations of the Company from time to time
established for all executive officers of the Company consistent with
Executive’s position and level of authority.
 
Section 1.07.   Review of Performance. The Board shall periodically review and
evaluate with Executive his performance under this Employment Agreement.


2.0.   Compensation.


During the Employment Term, subject to all the terms and conditions of this
Employment Agreement and as compensation for all services to be rendered by
Executive hereunder, the Company shall pay to or provide Executive with the
following:


Section 2.01.   Base Salary. During the Employment Term, the Company shall pay
to Executive an annual base salary (“Base Salary”) in an amount not less than
Three Hundred Thousand and No/100 Dollars ($300,000.00).  Such Base Salary shall
be payable in accordance with the regular payroll practices and procedures of
the Company.
 
Section 2.02.   Incentive Pay. Executive shall be eligible to participate in any
cash incentive or bonus plans of the Company which are in effect from time to
time, including the annual cash incentive payment opportunity granted to
Executive under the Company’s Management Incentive Plan (“MIP” and together with
any other cash incentive or bonus plans of the Company, the “Cash Incentive
Plans”), subject to the terms and conditions thereof, at a 75% of Base Salary at
a 100% of MIP target basis, which such MIP target shall be set annually by the
Board.  Anything to the contrary in this Agreement notwithstanding, the Company
reserves the right to modify or eliminate any or all of its Cash Incentive Plans
at any time.  In the event of any consistency between the terms of this
Employment Agreement and the terms of any Cash Incentive Plan, the Cash
Incentive Plan shall govern and control.
 
Section 2.03.   Paid Time Off and Other Benefits. Executive shall be entitled to
five (5) weeks Paid Time Off (“PTO”), and shall have the right, on the same
basis as other members of senior management of the Company, to participate in
any and all employee benefit plans and programs of the Company, including
medical plans, insurance plans and other benefit plans and programs as shall be,
from time to time, in effect for executive employees and senior management
personnel of the Company. Such participation shall be subject to the terms of
the applicable plan documents, generally applicable Company policies and the
discretion of the Board or any administrative or other committee provided for
in, or contemplated by, each such plan or program.  Anything to the contrary in
this Agreement notwithstanding, the Company reserves the right to modify or
terminate such benefit plans and programs at any time.
 
Section 2.04.   Other Benefits. The Company may provide Executive with other or
additional benefits not specifically described herein. In such event, these
other or additional benefits shall be specified in writing and attached hereto
as Exhibit A (Other Benefits).
 
Section 2.05.   Expenses. The Company shall reimburse Executive for all
reasonable, ordinary and necessary expenses including, but not limited to,
automobile and other business travel and customer and business entertainment
expenses incurred by him in connection with his employment in accordance with
the Company’s expense reimbursement policy; provided, however, Executive shall
render to the Company a complete and accurate accounting of all such expenses in
accordance with the substantiation requirements of the Internal Revenue Code of
1986, as amended (the “Code”).  Executive’s right to reimbursement hereunder may
not be liquidated or exchanged for any other benefit, and Executive shall be
reimbursed for eligible expenses no later than the close of the calendar year
following the year in which Executive incurs the applicable expense.
 
 
2

--------------------------------------------------------------------------------

 
 
3.0.   Equity Ownership.


Section 3.01.   Equity Ownership Requirement. In order to more closely align
Executive’s interest in the Company with that of its stockholders, Executive and
the Company agree as follows: (i) Within 12 months of the Effective Date,
Executive agrees to purchase, at his cost and expense, Company common stock in
an aggregate amount not less than $250,000, including any current ownership of
Company common stock; (ii) within 12 months of the Effective Date, Executive
further agrees to maintain a total equity ownership position in the Company, at
his cost and expense, with an aggregate value of not less than $600,000 (two
times his annual Base Salary as of the Effective Date (including, not in
addition to, the foregoing $250,000 of stock)), such dollar amount to be
calculated based on the greater of cost basis or market; and (iii) Executive
agrees to maintain such total equity ownership position throughout the remainder
Employment Term (the foregoing requirements shall be collectively referred to as
the “Equity Ownership Requirement”).
 
Section 3.02.   Failure to Maintain Equity Ownership. If, during the Employment
Term, Executive shall fail to maintain the Equity Ownership Requirement,
Executive shall have 30 days to cure such failure by acquiring additional shares
of common stock in the Company, at Executive’s sole cost and expense. If
Executive fails to cure the breach of the Equity Ownership Requirement within
such 30-day period, the vesting of all previously granted but unvested equity
grants, as set forth in Item 2(a) of Exhibit A hereto (Other Benefits) shall
terminate, and Executive shall not qualify for any new equity grants thereafter.


4.0.   Termination of Employment.


Section 4.01.   Termination of Employment. Executive’s employment and this
Employment Agreement may be terminated prior to expiration of the Employment
Term as follows (with the date of termination of Executive’s employment
hereunder being referred to hereinafter as the “Termination Date”):
 
(a)           By either Party by delivering 60 days’ prior written notice of
non-renewal as set forth in the Section 1.02 (Term of Employment);
 
(b)    Upon no less than 30 days’ written notice from the Company to Executive
at any time without Cause (as hereinafter defined) and other than due to
Executive’s death or Disability, subject to the provisions of Section 5.02
(Termination by the Company Without Cause or by the Executive For Good Reason);
 
(c)    By the Company for Cause (as hereinafter defined) immediately upon
written notice stating the basis for such termination;
 
(d)    Due to the death or Disability (as hereinafter defined) of Executive;
 
(e)    By Executive at any time with or without Good Reason (as hereinafter
defined) upon 30 days’ written notice from Executive to the Company (or such
shorter period to which the Company may agree; and
 
(f)    Upon the mutual agreement of the Company and Executive.


Section 4.02.   Effect of Termination. In the event of termination of
Executive’s employment with the Company for any reason, or if Executive is
required by the Board, Executive agrees to resign, and shall automatically be
deemed to have resigned, from any offices (including any directorship) Executive
holds with the Company or any of its subsidiaries effective as of the
Termination Date or, if applicable, effective as of a date selected by the
Board.
 
 
3

--------------------------------------------------------------------------------

 
 
5.0.   Payments Upon Termination of Employment.


Section 5.01.   Termination by the Company For Cause or by the Executive Without
Good Reason. If Executive’s employment and this Employment Agreement are
terminated by the Company for Cause or by Executive without Good Reason, the
Company shall pay Executive the Accrued Obligations (as hereinafter defined)
(other than, however, any amounts due under any Cash Incentive Plan which shall
be forfeited pursuant to the terms of such plan), in a single, lump-sum payment
within 45 days following such termination.
 
Section 5.02.   Termination by the Company Without Cause or by the Executive For
Good Reason. If Executive’s employment and this Employment Agreement are
terminated by the Company without Cause or if Executive terminates his
employment and this Employment Agreement for Good Reason, the Company shall pay
Executive the Accrued Obligations in a single, lump-sum payment within 45 days
following such termination.  In addition, Executive shall be entitled to
receive, subject, however, to Sections 6.0 and 7.0, the following: (i) an amount
equal to the greater of the Base Salary payable to Executive for the remainder
of the Employment Term or one year’s Base Salary (“Severance Payment”), which
shall be payable in bi-weekly installments, in accordance with the regular
payroll practices and procedures of the Company (or alternatively, if mutually
agreed by the parties, in one lump-sum payment); (ii) continued vesting of
granted stock options following the Termination Date for the shorter of a period
of one year or the original expiration date of such option; (iii) continued
vesting of restricted stock grants for a period of 12 months following the
Termination Date; and (iv) continued medical, hospitalization, life insurance
and disability benefits to which Executive was entitled at the Termination Date
(any of which may, in the Company’s discretion, be structured as a reimbursement
to the Executive of the after-tax cost thereof) for a period of 24 months
following the Termination Date (or until Executive receives similar or
comparable coverage from a new employer). All such additional payments and
benefits under this Section 5.02 shall be conditional on Executive’s continued
compliance with Section 10.0 (Return of Property), Section 13.0
(Confidentiality), Section 14.0 (Work Product Assignment), and Section 15.0
(Covenant Not to Compete).
 
Section 5.03.   Termination Due to Death. If Executive’s employment and this
Employment Agreement are terminated due to Executive’s death, the Company shall
pay the estate of Executive the Accrued Obligations in a single, lump-sum
payment within 45 days following such termination.
 
Section 5.04.   Termination Due to Disability. If Executive’s employment and
this Employment Agreement are terminated due to his Disability, the Company
shall pay Executive the Accrued Obligations in a single, lump-sum payment within
45 days following such termination; in addition, Executive will be eligible to
participate in the Company’s Long-Term Disability Plan, on a basis no less
favorable to Executive than other senior executives of the Company.
 
Section 5.05.   Retirement. If Executive’s employment and this Employment
Agreement are terminated by virtue of Executive’s Retirement prior to the
expiration of the Employment Term, the Company shall pay Executive the Accrued
Obligations (other than, however, any amounts due under any Cash Incentive Plan,
which shall be forfeited pursuant to the terms of such plan) in a single,
lump-sum payment within 45 days following such termination.


6.0.   Payment Upon Change of Control.**


7.0.   Compliance With Section 409A.


Notwithstanding anything to the contrary in this Employment Agreement, no
severance pay or benefits to be paid or provided to the Executive, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A of the Code and any final regulations and official guidance
promulgated thereunder (“Section 409A”) (together, the “Deferred Compensation
Separation Benefits”) will be paid or otherwise provided until the Executive has
a “separation from service” within the meaning of Section 409A. In addition, if
the Executive is a “specified employee” within the meaning of Section 409A at
the time of the Executive’s termination (other than due to death), then, to the
extent necessary to avoid the imposition of penalty taxes on Executive
 

--------------------------------------------------------------------------------

**
Certain information in this exhibit has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.



 
4

--------------------------------------------------------------------------------

 

pursuant to Section 409A, the Deferred Compensation Separation Benefits that are
payable within the first six months following the Executive’s separation from
service, will become payable on the first payroll date that occurs on or after
the date six months and one (1) day following the date of the Executive’s
separation from service. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if the Executive dies following the Executive’s separation from
service, but prior to the six-month anniversary of the separation from service,
then any payments delayed in accordance with this Section 7.0, together with
interest, will be payable in a lump sum as soon as administratively practicable
after the date of the Executive’s death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. The foregoing provisions are
intended to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Executive and the Company agree to work together
in good faith to consider amendments to this Employment Agreement and to take
such reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to the Executive under Section 409A. During any period in which any Deferred
Compensation Separation Benefits to Executive are deferred pursuant to the
foregoing, Executive shall be entitled to interest on the deferred amount(s) at
a per annum rate equal to the highest rate of interest applicable to six-month
non-callable certificates of deposit with daily compounding offered by the
following institutions: Citibank N.A., Wells Fargo Bank, N.A. or Bank of
America, on the date of such separation from service.


8.0.   Limitation on Payments.


In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this Section
8.0, would be subject to the excise tax imposed by Section 4999 of the Code,
then Executive’s severance benefits under the foregoing clause (i) will be
either:


(a)  delivered in full; or
 
(b)  delivered as to such lesser extent as would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,


Whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all of some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction shall occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G); (iii) cancellation of accelerated vesting of equity awards;
and (iv) reduction of employee benefits. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of the
Executive’s equity awards. Unless the Company and Executive otherwise agree in
writing, any determination required under this Section 8.0 will be made in
writing by an independent firm (the “Firm”) immediately prior to Change of
Control, whose determination will be conclusive and binding upon the Executive
and the Company for all purposes. For purposes of making the calculations
required by this Section 8.0, the Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Firm such information
and documents as the Firm may reasonably request in order to make a
determination under this Section 8.0. The Company will bear all costs the Firm
may reasonably incur in connection with any calculations contemplated by this
Section.
 
 
5

--------------------------------------------------------------------------------

 
 
9.0.   Definitions.


In addition to the words and terms elsewhere defined in this Employment
Agreement, certain capitalized words and terms used herein shall have the
meanings given to them by the definitions and descriptions in this Section 9.0,
unless the context or use indicates another or different meaning or intent, and
such definition shall be equally applicable to both the singular and plural
forms of any of the capitalized words and terms herein defined.  The following
words and terms are defined terms under this Employment Agreement:
 
(a)           “Accrued Obligations” shall include (i) any unpaid Base Salary
through the Termination Date and any accrued PTO in accordance with the
Company’s policy; (ii) any unpaid amounts due under any Cash Incentive Plan
earned with respect to any fiscal year ending on or prior to the Termination
Date; (iii) reimbursement for any un-reimbursed business expenses incurred
through the Termination Date; and (iv) all other payments, benefits or fringe
benefits to which Executive may be entitled under the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant or this Employment Agreement.
 
(b)           A termination for “Cause” shall mean a termination of this
Employment Agreement by reason of a determination by two-thirds (2/3) of the
members of the Board (excluding, for such purposes, Executive, if Executive is a
member of the Board) voting that Executive:
 
(i)           Has engaged in willful neglect (other than neglect resulting from
his incapacity due to physical or mental illness) or willful misconduct in the
performance of his duties for the Company under this Employment Agreement;
 
(ii)           Has engaged in willful conduct the consequences of which are
materially adverse to the Company, monetarily or otherwise;
 
(iii)           Has materially breached the terms of this Employment Agreement,
and such breach persisted after notice thereof from the Company and a reasonable
opportunity to cure; or
 
(iv)           Has been convicted of (or has plead guilty or no contest to) any
felony other than a traffic violation.


(c)           A “Change of Control” shall be deemed to have occurred upon:


(i)    The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity's securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization; provided, however, that a
public offering of the Company’s securities shall not constitute a corporate
reorganization;
 
(ii)    The sale, transfer, or other disposition of all or substantially all of
the Company’s assets; or
 
(iii)   Any transaction as a result of which any person is the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then outstanding voting securities.
For purposes of this subparagraph (iii), the term “person” shall have the same
meaning as when used in sections 13(d) and 14(d) of the Exchange Act, but shall
exclude (x) a trustee or other fiduciary holding securities under an Executive
benefit plan of the Company or of a subsidiary and (y) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company.


(d)    The term “Disability” shall be as defined in the Company’s Long-Term
Disability Plan.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           The term “Good Reason” shall mean the occurrence of any of the
following without Executive’s prior written consent during the Employment
Period, which occurrence continues for 10 days after written notice thereof from
Executive to the Board:


(i)           Any material diminution or adverse change in Executive’s position,
status, title, authorities or responsibilities, office or duties under this
Employment Agreement which represents a demotion from such position, status,
title, authorities or responsibilities, office or duties which are materially
inconsistent with his position, status, title, authorities or responsibilities,
office or duties set forth in this Employment Agreement, or any removal of
Executive from, or failure to appoint, elect, reappoint or reelect Executive to,
any of his positions, except in connection with the termination of his
employment with or without Cause, or as a result of his death or Disability;
provided, however, that no change in position, status, title, authorities or
responsibilities, office or duties customarily attributable solely to the
Company ceasing to be a publicly-traded corporation shall constitute Good Reason
hereunder;


(ii)           The exclusion of Executive in any incentive, bonus or other
compensation plan in which Executive participated at the time that this
Employment Agreement is executed, unless an equitable arrangement (embodied in
an ongoing substitute or alternative plan) has been made with respect to the
failure to continue such plan, or the failure by the Company to continue
Executive’s participation therein, or any action by the Company which would
directly or indirectly materially reduce his participation therein or reward
opportunities thereunder; provided, however, that Executive continues to meet
all eligibility requirements thereof. Notwithstanding the foregoing, this
provision shall not apply to the exclusion of Executive in any incentive, bonus
or other compensation plan in which Executive participated at the time that this
Employment Agreement is executed to the extent that such termination is required
by law;


(iii)           The failure by the Company to include or continue Executive’s
participation in any employee benefit plan (including any medical,
hospitalization, life insurance or disability benefit plan in which Executive
participates or in which other Company executives participate), or any material
fringe benefit or prerequisite enjoyed by him (or enjoyed by other Company
executives) unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan, if applicable) has been made with respect to the failure to
include Executive in such plan, or the failure by the Company to continue
Executive's participation therein, or any action by the Company which would
directly or indirectly materially reduce his participation therein or reward
opportunities thereunder, or the failure by the Company to provide him with the
benefits to which he is entitled under this Employment Agreement; provided,
however, that Executive continues to meet all eligibility requirements
thereof.  Notwithstanding the foregoing, this provision shall not apply to the
exclusion of Executive in any Executive benefit plan in which Executive
participated at the time that this Employment Agreement is executed to the
extent that such termination is required by law, or to such failure to continue
any Executive benefit plan or fringe benefit, or Executive’s participation
therein or reward opportunity thereunder if such failure to continue such plan
or benefit is applicable to the Company's executive officers and/or Executives
generally; or


(v)           Any material breach by the Company of any provision of this
Employment Agreement and such failure has persisted after notice thereof from
Executive and a reasonable opportunity to cure.


(f)           The term “Retirement” shall mean retirement upon “normal
retirement age” as defined in the Company’s 401(k) retirement plan.


10.0.   Return of Property.


Executive agrees, upon the termination of his employment with the Company, to
return all physical, computerized, electronic or other types of records,
documents, proposals, notes, lists, files and any and all other materials,
including without limitation, computerized and/or electronic information that
refers, relates or otherwise pertains to the Company and/or its subsidiaries,
and any and all business dealings of said persons and entities.  In addition,
Executive shall return to the Company all property and equipment that Executive
has been issued during the course of his employment or which he otherwise
currently possesses, including but not limited to, any computers, cellular
phones, personal digital assistants, pagers and/or similar items.  Executive
shall immediately deliver to the Company any such physical, computerized,
electronic or other types of records, documents, proposals, notes, lists, files,
materials, property and equipment that are in Executive’s possession.  Executive
further agrees that he will immediately forward to the Company any business
information regarding the Company and/or its subsidiaries that has been or is
inadvertently directed to Executive following his last day of employment with
the Company.  The provisions of this Section 10.0 are in addition to any other
written agreements on this subject that Executive may have with the Company
and/or its subsidiaries, and are not meant to and do not excuse any additional
obligations that Executive may have under such agreements.
 
 
7

--------------------------------------------------------------------------------

 
 
11.0.   Notices.


For the purposes of this Employment Agreement, notices and all other
communications provided for hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, or by expedited (overnight) courier with
established national reputation, shipping prepaid or billed to sender, in either
case addressed to the respective addresses last given by each Party to the other
(provided that all notices to the Company shall be directed to the attention of
the Chief Executive Officer) or to such other address as either Party may have
furnished to the other in writing in accordance herewith. All notices and
communication shall be deemed to have been received on the date of delivery
thereof, or on the second day after deposit thereof with an expedited courier
service, except that notice of change of address shall be effective only upon
receipt.  Notices shall be addressed as follows:
 
If to the Company:
300 East Mallard Drive, Suite 300, Boise, Idaho 83706.
 
If to the Executive:
To the address set forth on the Signature Page to this Agreement.
  

12.0.   Life Insurance.


The Company may, at any time after the execution of this Employment Agreement,
apply for and procure as owner and for its own benefit, life insurance on
Executive, in such amounts and in such form or forms as the Company may
determine.  The Executive shall, at the request of the Company, submit to such
medical examinations, supply such information, and execute such documents as may
be required by the insurance company or companies to whom the Company has
applied for such insurance.  Executive hereby represents that to his knowledge
he is in good physical and mental condition and is not under the influence of
alcohol, drugs or similar substance.


13.0.   Confidentiality.


Executive agrees not to disclose or reveal to any person or entity outside the
Company any secret or confidential information concerning any Company product,
process, equipment, machinery, design, formula, business, or other activity
(collectively, “Confidential Information”) without prior permission of the
Company in writing. Confidential Information shall not include any information
which is in the public domain or becomes publicly known through no wrongful act
on the part of Executive or breach of this Employment Agreement.  Executive
acknowledges that the Confidential Information is vital, sensitive, confidential
and proprietary to the Company. The obligation to protect the secrecy of such
information continues after employment with Company may be terminated.  In
furtherance of this agreement, Executive acknowledges that all Confidential
Information which Executive now possesses, or shall hereafter acquire,
concerning and pertaining to the business and secrets of the Company and all
inventions or discoveries made or developed, or suggested by or to Executive
during said term of employment relating to Company’s business shall, at all
times and for all purposes, be regarded as acquired and held by Executive in his
fiduciary capacity and solely for the benefit of Company.
 
 
8

--------------------------------------------------------------------------------

 
 
14.0.   Work Product Assignment.


Executive agrees that all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, logos and all similar
or related information (whether patentable or unpatentable) which relate to the
actual or anticipated business, research and development or existing or future
products or services of the Company or of any of its subsidiaries or affiliates,
and which are conceived, developed or made by Executive (whether or not during
usual business hours and whether or not alone or in conjunction with any other
person) while employed by the Company, together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing (collectively referred to herein as the “Work Product”),
belong in all instances to the Company or its subsidiaries or affiliates, as
applicable, and Executive hereby assigns to the Company all Work Product and all
of his interest therein.  Executive will promptly perform all actions reasonably
requested by the Board (whether during or after his employment with the Company)
to establish and confirm the ownership of such Work Product (including, without
limitation, the execution and delivery of assignments, consents, powers of
attorney and other instruments) by the Company or its subsidiaries or
affiliates, as applicable, and to provide reasonable assistance to the Company
or any of its subsidiaries and affiliates in connection with the prosecution of
any applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product.


15.0.   Covenant Not to Compete.
 
Section 15.01.   Acknowledgment of Executive. Executive acknowledges that his
employment with the Company has special, unique and extraordinary value to the
Company; that the Company has a lawful interest in protecting its investment in
entrusting its Confidential Information to him; and that the Company would be
irreparably damaged if Executive were to provide services to any person or
entity in violation of this Employment Agreement because in performing such
services Executive would inevitably disclose the Company’s Confidential
Information to third parties and that the restrictions, prohibitions and other
provision of this Section 15.0 are reasonable, fair and equitable in scope,
terms, and duration to protect the legitimate business interests of the Company,
and are a material inducement to the Company to enter into this Employment
Agreement.
 
Section 15.02.   Non-Competition Covenant. Without the consent in writing of the
Board, Executive will not, during the Employment Agreement and, in the event of
the termination of Executive’s employment by the Company for Cause or by the
Executive without Good Reason, for a period of 12 months after such termination
of employment (if by the Company for Cause or by Executive without Good Reason),
acting alone or in conjunction with others, directly or indirectly engage
(either as owner, investor, partner, stockholder, employer, employee,
consultant, advisor or director) in activities on behalf of any entity or
entities engaged in waste processing and disposal services for low-level
radioactive-wastes, naturally occurring, accelerator produced, and exempt
radioactive materials, and hazardous and PCB wastes. It is agreed that the
ownership of not more than five percent (5%) of the equity securities of any
company having securities listed on an exchange or regularly traded in the
over-the-counter market shall not, of itself, be deemed inconsistent with this
Section 15.02.
 
Section 15.03.   Non-Solicitation of Vendors and Customers. Without the consent
in writing of the Board, after Executive’s employment has terminated for any
reason, Executive will not, during the Employment Agreement and for a period of
18 months thereafter if Executive’s employment is terminated by the Company for
Cause or by the Executive without Good Reason or due to a Change in Control,
acting alone or in conjunction with others, either directly or indirectly induce
any vendors or customers of the Company to curtail or cancel their business with
the Company or any of its subsidiaries.
 
Section 15.04.   Non-Solicitation of Employees. Without the consent in writing
of the Board, after Executive’s employment has terminated for any reason,
Executive will not, during the Employment Agreement and for a period of 24
months thereafter, acting alone or in conjunction with others, either directly
or indirectly induce, or attempt to influence, any employee of the Company or
any of its subsidiaries to terminate his or her employment.
 
 
9

--------------------------------------------------------------------------------

 
 
16.0.   Remedies.


Section 16.01.   Specific Performance; Costs of Enforcement. Executive
acknowledges that the covenants and agreements, which he has made in this
Employment Agreement are reasonable and are required for the reasonable
protection of the Company and its business.  Executive agrees that the breach of
any covenant or agreement contained herein will result in irreparable injury to
the Company and that, in addition to all other remedies provided by law or in
equity with respect to the breach of any provision of this Employment Agreement,
the Company and its successors and assigns will be entitled to enforce the
specific performance by Executive of his obligations hereunder and to enjoin him
from engaging in any activity in violation hereof and that no claim by Executive
against the Company or its successors or assigns will constitute a defense or
bar to the specific enforcement of such obligations.  Executive agrees that the
Company and any successor or assign shall be entitled to recover all costs of
enforcing any provision of this Employment Agreement, including, without
limitation, reasonable attorneys’ fees and costs of litigation.  In the event of
a breach by Executive of any covenant or agreement contained herein, the running
of the restrictive covenant periods (but not of Executive’s obligations
hereunder) shall be tolled during the period of the continuance of any actual
breach or violation.
 
Section 16.02.   Remedy for Breach of Restrictive Covenants. The provisions of
Section 13.0 (Confidentiality), Section 14.0 (Work Product Assignment), and
Section 15.0 (Covenant Not to Compete) are separate and distinct commitments
independent of each of the other Sections. Accordingly, notwithstanding any
other provisions of this Employment Agreement, Executive agrees that damages in
the event of a breach or a threatened breach by Executive of Section 13.0
(Confidentiality) and Section 15.0 (Covenant Not to Compete) would be difficult
if not impossible to ascertain and an inadequate remedy, and it is therefore
agreed that the Company, in addition to and without limiting any other remedy or
right it may have, shall have the right to an immediate injunction or other
equitable relief enjoining any such threatened or actual breach, without any
requirement to post bond or provide similar security.  The existence of this
right shall not preclude the Company from pursuing any other rights and remedies
at law or in equity that the Company may have, including recovery of damages for
any breach of such Sections.
 
Section 16.03.   Right to Cancel Payments.


(a)    In addition to the remedies set forth above in Sections 16.01 and 16.02,
the Company may, at the sole discretion of the Board, cancel, rescind, suspend,
withhold or otherwise limit or restrict the Severance Payment under Section 5.02
(Termination by the Company Without Cause or by the Executive For Good Reason)
(which excludes any other payments made to Executive under Section 2.0 and under
Sections 5.0 and 6.0 above), whether vested or not, at any time if:
 
(i)    Executive is not in compliance with all of the provisions of Section 13.0
(Confidentiality), Section 14.0 (Work Product Assignment) and Section 15.0
(Covenant Not to Compete); and
 
(ii)    Such non-compliance has been finally determined by binding arbitration
pursuant to Section 17.0 (Dispute Resolution).
 
(b)    As a condition to the receipt of any Severance Payment, Executive shall
certify to the Company that he is in compliance with the provisions set forth
above.
 
(c)    In the event that Executive fails to comply with the provisions set forth
in Section 13.0 (Confidentiality), Section 14.0 (Work Product Assignment) and/or
Section 15.0 (Covenant Not to Compete), as finally determined by binding
arbitration pursuant to Section 17.0 (Dispute Resolution), prior to or within
twelve (12) months after any payment by the Company with respect to any
Severance Payment under Section 5.02, such payment may be rescinded by the
Company within 12 months thereafter.  In the event of such rescission, Executive
shall pay to the Company, within 12 months of the Company’s rescission of one or
more Severance Payments, the amount of any such payment(s) received as a result
of the rescinded payment(s), without interest, in such further manner and on
such further terms and conditions as may be required by the Company; and the
Company shall be entitled to set-off against the amount of such payment any
amount owed to Executive by the Company, other than wages.
 
(d)    Executive acknowledges that the foregoing provisions are fair, equitable
and reasonable for the protection of the Company’s interests in a stable
workforce and the time and expense the Company has incurred to develop its
business and its customer and vendor relationships.
 
 
10

--------------------------------------------------------------------------------

 
 
17.0.   Dispute Resolution.


Except as described above in Section 16.02 (Remedy for Breach of Restrictive
Covenants):


Section 17.01.   Initial Negotiations. Company and Executive agree to resolve
all disputes arising out of their employment relationship by the following
alternative dispute resolution process: (a) the Company and Executive agree to
seek a fair and prompt negotiated resolution; but if this is not possible, (b)
all disputes shall be resolved by binding arbitration; provided, however, that
during this process, at the request of either Party, made not later than 60 days
after the initial arbitration demand, the Parties agree to attempt to resolve
any dispute by non-binding, third-party intervention, including either mediation
or evaluation or both but without delaying the arbitration hearing date.  BY
ENTERING INTO THIS EMPLOYMENT AGREEMENT, BOTH PARTIES GIVE UP THEIR RIGHT TO
HAVE THE DISPUTE DECIDED IN COURT BY A JUDGE OR JURY.
 
Section 17.02.   Mandatory Arbitration. Any controversy or claim arising out of
or connected with Executive’s employment at the Company, including but not
limited to claims for compensation or severance and claims of wrongful
termination, age, sex or other discrimination or civil rights shall be decided
by arbitration.  In the event the Parties cannot agree on an arbitrator, then
the arbitrator shall be selected by the administrator of the American
Arbitration Association (“AAA”) office in Salt Lake City, Utah.  The arbitrator
shall be an attorney with at least 15 years’ experience in employment law in
Idaho.  Boise, Idaho shall be the site of the arbitration. All statutes of
limitation, which would otherwise be applicable, shall apply to any arbitration
proceeding hereunder.  Any issue about whether a controversy or claim is covered
by this Employment Agreement shall be determined by the arbitrator.
 
Section 17.03.   Arbitration Rules.
 
(a)    The arbitration shall be conducted in accordance with this Employment
Agreement, using as appropriate the AAA Employment Dispute Resolution Rules in
effect on the date hereof.  The arbitrator shall not be bound by the rules of
evidence or of civil procedure, but rather may consider such writings and oral
presentations as reasonable business people would use in the conduct of their
day-to-day affairs, and may require both Parties to submit some or all of their
respective cases by written declaration or such other manner of presentation as
the arbitrator may determine to be appropriate.  The Parties agree to limit live
testimony and cross-examination to the extent necessary to ensure a fair hearing
on material issues.
 
(b)    The arbitrator shall take such steps as may be necessary to hold a
private hearing within 120 days of the initial request for arbitration and to
conclude the hearing within two days; and the arbitrator's written decision
shall be made not later than 14 calendar days after the hearing.  The Parties
agree that they have included these time limits in order to expedite the
proceeding, but they are not jurisdictional, and the arbitrator may for good
cause allow reasonable extensions or delays, which shall not affect the validity
of the award.  Both written discovery and depositions shall be allowed.  The
extent of such discovery will be determined by the Parties and any disagreements
concerning the scope and extent of discovery shall be resolved by the
arbitrator.  The written decision shall contain a brief statement of the
claim(s) determined and the award made on each claim.  In making the decision
and award, the arbitrator shall apply applicable substantive law.  The
arbitrator may award injunctive relief or any other remedy available from a
judge, including consolidation of this arbitration with any other involving
common issues of law or fact which may promote judicial economy, and may award
attorneys’ fees and costs to the prevailing Party, but shall not have the power
to award punitive or exemplary damages.  The Parties specifically state that the
agreement to limit damages was agreed to by the Parties after negotiations.


18.0.   Attorneys’ Fees.
 
Section 18.01.   Prevailing Party Entitled to Attorneys’ Fees. In any action at
law or in equity to enforce any of the provisions or rights under this
Employment Agreement, the unsuccessful Party to such litigation, as determined
by the arbitrator in accordance with the dispute resolution provisions set forth
above, shall pay the successful Party or Parties all costs, expenses and
reasonable attorneys’ fees incurred therein by such Party or Parties (including,
without limitation, such costs, expenses and fees on appeal), excluding,
however, any time spent by Company employees, including in-house legal counsel,
and if such successful Party or Parties shall recover judgment in any such
action or proceeding, such costs, expenses and attorneys’ fees shall be included
as part of such judgment.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 18.02.   Limitation on Fees. Notwithstanding the foregoing provision, in
no event shall the successful Party or Parties be entitled to recover an amount
from the unsuccessful Party for costs, expenses and attorneys’ fees that exceeds
the unsuccessful Party’s or Parties’ costs, expenses and attorneys’ fees in
connection with the action or proceeding.


19.0.   Miscellaneous Provisions.
 
Section 19.01.   Prior Employment Agreements. Executive represents and warrants
that Executive’s performance of all the terms of this Employment Agreement and
as an Executive of the Company does not, and will not, breach any employment
agreement, arrangement or understanding or any agreement, arrangement or
understanding to keep in confidence proprietary information acquired by
Executive in confidence or in trust prior to Executive’s employment by the
Company. Executive has not entered into, and shall not enter into, any
agreement, arrangement or understanding, either written or oral, which is in
conflict with this Employment Agreement or which would be violated by Executive
entering into, or carrying out his obligations under, this Employment
Agreement.  This Employment Agreement supersedes any former oral agreement and
any former written agreement heretofore executed relating generally to the
employment of Executive with the Company, including without limitation, the
Prior Agreement.
 
Section 19.02.   Assignment; Binding Effect. This Employment Agreement may not
be assigned by Executive in whole or in part. Notwithstanding the foregoing,
this Employment Agreement shall inure to the benefit of and be enforceable by
Executive’s personal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  If Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Employment Agreement to Executive’s estate.
 
Section 19.03.   Headings. Headings used in this Employment Agreement are for
convenience only and shall not be used to interpret or construe its provisions.
 
Section 19.04.   Waiver. No provision of this Employment Agreement may be waived
or discharged unless such waiver or discharge is agreed to in writing and signed
by the Chairman of the Board. No waiver by either Party hereto at any time of
any breach by the other party hereto of, or compliance with, any condition or
provision of this Employment Agreement to be performed by such other Party shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time.
 
Section 19.05.   Amendments. No amendments or variations of the terms and
conditions of this Employment Agreement shall be valid unless the same is in
writing and signed by the Parties hereto.
 
Section 19.06.   Severability. The invalidity or unenforceability of any
provision of this Employment Agreement, whether in whole or in part, shall not
in any way affect the validity and/or enforceability of any other provision
contained herein. Any invalid or unenforceable provision shall be deemed
severable to the extent of any such invalidity or unenforceability.  It is
expressly understood and agreed that while the Company and Executive consider
the restrictions contained in this Employment Agreement reasonable for the
purpose of preserving for the Company the good will, other proprietary rights
and intangible business value of the Company, if a final judicial determination
is made by a court having jurisdiction that the time or territory or any other
restriction contained in this Employment Agreement is an unreasonable or
otherwise unenforceable restriction against Executive, the provisions of such
clause shall not be rendered void but shall be deemed amended to apply as to
maximum time and territory and to such other extent as such court may judicially
determine or indicate to be reasonable.
 
Section 19.07.   Governing Law. This Employment Agreement shall be construed and
enforced pursuant to the laws of the State of Idaho.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 19.08.   Executive Officer Status. Executive acknowledges that he may be
deemed to be an “executive officer” of the Company for purposes of the
Securities Act of 1933, as amended (the “1933 Act”), and the Securities Exchange
Act of 1934, as amended (the “1934 Act”) and, if so, he shall comply in all
respects with all the rules and regulations under the 1933 Act and the 1934 Act
applicable to him in a timely and non-delinquent manner.  In order to assist the
Company in complying with its obligations under the 1933 Act and 1934 Act,
Executive shall provide to the Company such information about Executive as the
Company shall reasonably request including, but not limited to, information
relating to personal history and stockholdings.  Executive shall report to the
Secretary of the Company or other designated officer of the Company all changes
in beneficial ownership of any shares of the Company’s Common Stock deemed to be
beneficially owned by Executive and/or any members of Executive's immediate
family.  Executive further agrees to comply with all requirements placed on him
by the Sarbanes-Oxley Act of 2002, Public Law 107-204.
 
Section 19.09.   Tax Withholding. To the extent required by law, the Company
shall deduct or withhold from any payments under this Employment Agreement all
applicable Federal, state or local income taxes, Social Security, FICA, FUTA and
other amounts that the Company determines in good faith are required by law to
be withheld.
 
Section 19.10.   Counterparts. This Employment Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute but one document.
 
Section 19.11.   Exhibits. Any Exhibits attached hereto are incorporated herein
by reference and are an integral part of this Employment Agreement and are
deemed incorporated herein by reference.
 
Section 19.12.   Retention of Counsel. Executive acknowledges that he has had
the opportunity to review this Employment Agreement and the transactions
contemplated hereby with his own legal counsel.




[The remainder of this page intentionally left blank]
 
 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Executive Employment Agreement has been duly executed
by the Company and Executive as of the date first above written.
 
 

 
EXECUTIVE:


/s/ James R. Baumgardner
James R. Baumgardner

 
COMPANY:
 
American Ecology Corporation


By: /s/ Stephen A. Romano
Name: Stephen A. Romano
Title: Chairman, Board of Directors

 
 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit A


OTHER BENEFITS


1.    Equity Grants:


(a)   Annual Equity Grants: Executive shall receive three annual equity grants,
with an aggregate value of $200,000, each year through 2012, provided Executive
remains employed as of each Grant Date. Each “Grant Date” shall be on the 3rd
full day of trading after announcement of the Company’s full fiscal year
earnings for the preceding year (e.g., late February or early March 2010, 2011
and 2012). The equity grants shall be priced based on the closing market price
(“FMV”) of the Company’s common stock on the Grant Date. Each year’s equity
grants shall be as follows:


Equity Grant
Price/Strike Price
Percent of Total Grant
Vesting
Restricted Stock
FMV@Grant Date
50%
12-month vesting
Stock Options
FMV@Grant Date
50%
36-month vesting

  
(b)   One-Time Equity Grant: In connection with his start date as CEO, Executive
shall receive a one-time equity grant of common stock with a value of $250,000.
The shares of common stock shall be 100% vested on the date of grant, and shall
be valued based on FMV on the close of business on January 4, 2010.


 
15

--------------------------------------------------------------------------------

 


Exhibit B
 
CHANGE OF CONTROL PAYMENT
 


Enterprise Value (1)
Change of Control Payment (2)
**
**
**
**
**
**
**
**
**
**



(1)
Dollar Amounts are in Millions.  Enterprise value equal to potential purchase
price or market capitalization.



(2)
Expressed as a percentage of enterprise value.  By way of illustration, and not
of limitation, (i) if the enterprise value represented in the Change of Control
transaction is ** million, the Change of Control Payment would be equal to **
(** x ** = **); and (ii) if the enterprise value represented in the Change of
Control transaction is ** million, the Change of Control payment would be equal
to ** (** x ** = **).

 
**
Certain information in this exhibit has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


 
 
16

--------------------------------------------------------------------------------

 